Citation Nr: 1040551	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tinea pedis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Dan Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran indicated on his August 2004 VA Form 9 that he wished 
to testify at a Board hearing.  In September 2004 correspondence, 
he withdrew the hearing request.

This case was previously before the Board in October 2006 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of the reopened claims of entitlement to service 
connection for arthritis and tinea pedis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for tinea pedis in a January 
1988 rating decision and denied service connection for arthritis 
and hypertension in a January 2002 rating decision.  The RO 
properly notified the Veteran of these decisions, but the Veteran 
did not initiate an appeal with regard to either decision.
   
2.  The January 1988 and January 2002 rating decisions are the 
last final decisions prior to the Veteran's request to reopen his 
claims in February 2003.

3.  Evidence received since the January 1988 rating decision 
regarding the Veteran's claim for service connection for tinea 
pedis is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the January 2002 rating decision 
regarding the Veteran's claim for service connection for 
arthritis is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.

5.  Evidence received since the January 2002 rating decision 
regarding the Veteran's claim for service connection for 
hypertension is cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1988 and January 2002 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claims of 
entitlement to service connection for tinea pedis and arthritis 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  New and material evidence having not been received, the claim 
of entitlement to service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service connection 
for tinea pedis in August 1987.  The RO denied this claim in a 
January 1988 rating decision, finding that there was no evidence 
of a chronic skin disorder, including tinea pedis, in the 
Veteran's service treatment records.  The Veteran submitted an 
original claim for service connection for arthritis and 
hypertension in March 2001.  The RO denied this claim in a 
January 2002 rating decision, finding that there was no evidence 
of either arthritis or hypertension in the Veteran's service 
treatment records and no link between the Veteran's current 
arthritis and/or hypertension and his military service.  Although 
the RO provided notice of these denials, the Veteran did not 
initiate an appeal regarding either decision.  Therefore, the 
RO's decisions of January 1998 and January 2002 are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In February 2003, the Veteran filed a new claim for service 
connection for blisters on the feet, arthritis, and hypertension.  
By rating decision dated in May 2003, the RO declined to reopen 
these previously denied claims.  

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless the RO's determination in issues involving the 
requirement of the submission of new and material evidence, the 
Board has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  

Analysis

1.	 Tinea Pedis

A review of the Veteran's service treatment records shows 
treatment for a foot fungus during military service.  
Specifically, an August 1968 treatment report notes fungus on the 
feet, not responding to foot powder.  However, a March 1969 
separation examination showed normal skin and normal feet and the 
Veteran denied "skin diseases" and "foot trouble" on his March 
1969 "Report of Medical History."    VA treatment records show 
a diagnosis of tinea pedis as early as July 1982.     

The January 1988 rating decision notes that, at the time of that 
rating decision, there was "no evidence of a chronic skin 
disorder, including tinea pedis, at any time during service."  
However, as above, an August 1968 service treatment report notes 
fungus on the feet, not responding to foot powder.  

The Board finds that evidence received since the January 1988 
rating decision is new and material.  Service connection for 
tinea pedis had initially been denied as there was "no evidence 
of a chronic skin disorder, including tinea pedis, at any time 
during service."  Since that denial the Veteran has pointed to a 
service treatment record which, in fact, shows a fungus on the 
feet during service , and has provided sworn testimony regarding 
the continuity of symptomatology since military service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
recently submitted evidence is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  Assuming the 
credibility of this evidence, see Justus, supra, the additional 
evidence is sufficiently significant that it must be considered 
in order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.
   
2.	 Arthritis  

As above, the Veteran's last prior final denial of service 
connection for arthritis by a January 2002 RO rating action was 
based upon service treatment records not showing diagnosis or 
treatment for arthritis, and based on no manifestation of 
arthritis within the first post-service year.  

In a September 2010 Informal Hearing Presentation the Veteran's 
representative argued that the Veteran was treated for various 
physical injuries over the course of his service, including 
complaints of neck pain with radiation assessed as possible 
cervical disk disease in November 1966, injuring his back in June 
1967, and a sprained ankle in May 1968.  The representative then 
cited medical literature to the effect that orthopedic injuries 
such as these may give rise to arthritis at a later time.  The 
cited medical literature and the citation of that literature 
constitutes new evidence that presents a reasonable possibility 
of substantiating the claim once properly developed.  
Accordingly, the claim for service connection for arthritis is 
reopened.  38 C.F.R. § 3.156(a).  

3.	 Hypertension

The Veteran's last prior final denial of service connection for 
hypertension by a January 2002 RO rating action was based on the 
absence of diagnosis or treatment for hypertension in service, 
and normal blood pressure readings upon service induction and 
separation examinations.  The RO also noted that the earliest 
evidence of hypertension after service was dated in 2000 and 
2001.  

Since the January 2002 rating decision, the Veteran has submitted 
additional medical records and argument regarding his claim.  In 
particular, recently submitted medical records show continued 
treatment for hypertension.  In a September 2010 Informal Hearing 
Presentation the Veteran's representative noted the following 
elevated blood pressure readings during military service:  a 
blood pressure reading of 168/88 in June 1966, a blood pressure 
reading of 172/84 in October 1967, and a blood pressure reading 
of 150/92 in November 1967.  The Veteran's representative argued 
that these in-service elevated blood pressure readings were 
evidence that the Veteran's hypertension began during his 
military service.  However, these blood pressure records were 
considered in the January 2002 rating decision, are not new, and 
hence cannot serve to reopen the claim.  In the absence of new 
and material evidence presenting a reasonable possibility of 
substantiating the claim for service connection for hypertension 
on the merits, the claim for service connection for hypertension 
is not reopened.  38 C.F.R. § 3.156(a).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in April 2008 and 
November 2008 and the claim was readjudicated in a November 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veterans Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
VA need not conduct an examination with respect to the ulcers 
claim to reopen as the duty does not arise until new and material 
evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinea pedis has been 
reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis has been 
reopened; to this extent only the appeal is granted.

New and material evidence having not been received, the claim of 
entitlement to service connection for hypertension is not 
reopened.




REMAND

As noted above, new and material evidence has been received to 
reopen the claims for service connection for tinea pedis and 
arthritis.  After further development, the AMC/RO must 
readjudicate the claim on a de novo basis.

As above, the Veteran's service treatment records show complaints 
regarding foot fungus.  Specifically, an August 1968 treatment 
report notes fungus on the feet, not responding to foot powder.  
However, a March 1969 separation examination showed normal skin 
and normal feet and the Veteran denied "skin diseases" and 
"foot trouble" on his March 1969 "Report of Medical History."  
VA treatment records show a diagnosis of tinea pedis as early as 
July 1982.

The Veteran's service treatment records also show complaints of 
neck pain with radiation assessed as possible cervical disk 
disease in November 1966, an injury to the back in June 1967, and 
a sprained ankle in May 1968.  However, a March 1969 separation 
examination showed normal "upper extremities," "lower 
extremities," and "spine, other musculoskeletal."  
Furthermore, in his March 1969 "Report of Medical History" the 
Veteran denied "arthritis or rheumatism" and "bone, joint, or 
other deformity."  VA treatment records show back problems as 
early as July 1982 and an impression of arthritis as early as 
February 2003.  In a September 2010 Informal Hearing Presentation 
the Veteran's representative cited medical literature to the 
effect that orthopedic injuries such as these may give rise to 
arthritis at a later time.  
      
Given the above evidence and the uncertainty as to the etiology 
of the Veteran's current tinea pedis and arthritis, on remand the 
Veteran should be afforded an appropriate VA examination to 
resolve this matter.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. 
App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the tinea pedis and arthritis.  
All indicated testing in this regard should be 
performed and the claims file should be made 
available to the examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to express an 
opinion as to the whether it is at least as 
likely as not that the Veteran's current tinea 
pedis and arthritis developed in service or are 
otherwise causally related to service, to include 
related to any disease or injury in service.  

With regard to the tinea pedis, the examiner 
should note the following:  the August 1968 
treatment report noting fungus on the feet, not 
responding to foot powder, the March 1969 
separation examination showing normal skin and 
normal feet, the March 1969 "Report of Medical 
History" wherein the Veteran denied "skin 
diseases" and "foot trouble," and the VA 
treatment records showing a diagnosis of tinea 
pedis as early as July 1982.

With regard to the arthritis, the examiner should 
note the following:  service treatment records 
showing complaints of neck pain with radiation 
assessed as possible cervical disk disease in 
November 1966, an injury to the back in June 
1967, and a sprained ankle in May 1968; the March 
1969 separation examination showing normal 
"upper extremities," "lower extremities," and 
"spine, other musculoskeletal;" the March 1969 
"Report of Medical History" wherein the Veteran 
denied "arthritis or rheumatism" and "bone, 
joint, or other deformity;" VA treatment records 
showing back problems as early as July 1982 and 
an impression of arthritis as early as February 
2003; and, a September 2010 Informal Hearing 
Presentation wherein the Veteran's representative 
cited medical literature to the effect that 
orthopedic injuries such as these may give rise 
to arthritis at a later time.

A complete rationale for all opinions expressed 
must be provided. 

2.  After completion of the above, review the 
expanded record de novo, and determine if the 
claims can be granted.  If any claim remains 
denied, issue a Supplemental Statement of the 
Case (SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


